NOTICE: NOT FOR OFFICIAL PUBLICATION.
UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                   IN THE
            ARIZONA COURT OF APPEALS
                               DIVISION ONE


                     SUNBURST FARMS EAST, INC.,
                             Petitioner,

                                       v.

  THE HONORABLE J. RICHARD GAMA, Judge of the SUPERIOR
  COURT OF THE STATE OF ARIZONA, in and for the County of
                      MARICOPA,
                     Respondent Judge,

                ROBERT J. HALT AND LYNN D. HALT,
                       Real Parties in Interest.

                            No. 1 CA-SA 16-0092
                              FILED 5-31-2016


Petition for Special Action from the Superior Court in Maricopa County
                           No. CV 0000-488397
                               CV 2008-000489
                               CV 2008-007832

                  The Honorable J. Richard Gama, Judge

          JURISIDICTION ACCEPTED, RELIEF GRANTED
                               COUNSEL

James L. Sullivan PC, Scottsdale
By James L. Sullivan
Co-Counsel for Petitioner

Stoops Denious Wilson & Murray PLC, Phoenix
By Stephanie M. Wilson
Co-Counsel for Petitioner

McKeddie Cooley PLLC, Scottsdale
By Melanie C. McKeddie, Justin R. Cooley
Counsel for Real Parties in Interest



                      MEMORANDUM DECISION

Presiding Judge Patricia A. Orozco delivered the decision of the Court, in
which Judge Jon W. Thompson and Judge Andrew W. Gould joined.


O R O Z C O, Judge:

¶1            Sunburst Farms East, Inc. (Sunburst) seeks special action
relief from the trial court’s March 15, 2016 Judgment on Mandate, which
vacated the July 14, 2015 Judgment “in its entirety.” For the following
reasons, we accept jurisdiction and grant relief.

                FACTS AND PROCEDURAL HISTORY

¶2           The relevant procedural background in this special action
begins with our decision in Halt v. Sunburst Farms East, Inc., No. 1 CA-CV
12-0376, 2014 WL 173639 (Ariz. App. Jan. 16, 2014) (the 2014 Decision). In
the 2014 Decision, we stated:

      [h]aving determined that the 1985 Agreement was invalid
      and the 1985 Judgment unenforceable, we conclude that the
      Halts are not entitled to enforce the 1985 Judgment against
      Sunburst. For these reasons, we reverse the court’s denial of
      Sunburst’s Rule 60 motion and vacate the entry of judgment
      for the Halts against Sunburst in the amount of $100,000 and
      the court’s award of sanctions in the amount of $4,736 in
      attorney[] fees. We also vacate the court’s award of attorney[]


                                    2
                    SUNBURST v. HON. GAMA/HALT
                         Decision of the Court

        fees in the amount of $103,544.50 and costs in the amount of
        $1,985.90. Further, we remand this case to the trial court to
        vacate the 1985 Judgment.

Id. at *9, ¶ 41.

¶3             On remand from the 2014 Decision, the trial court entered a
Judgment on July 14, 2015 vacating the 1985 Judgment, ordering the 1985
settlement agreement invalid and unenforceable, vacating the September 9,
2011 Judgment and the March 27, 2012 Judgment, and granting Sunburst
and the Interveners attorney fees and costs. The Halts then filed a special
action challenging the award of Sunburst’s pre-appeal attorney fees. Halt
v. Gama ex rel. Cty. of Maricopa, 238 Ariz. 352, 353, ¶ 1 (App. 2015) (the 2015
Special Action). We granted relief and “vacate[d] the trial court’s order
awarding pre-appeal attorney[] fees to Sunburst.” Id. at 357, ¶ 19.

¶4             The issue in this special action arose when the trial court
misinterpreted our mandate from the 2015 Special Action. Specifically, the
trial court stated in its March 15, 2016 Judgment on Mandate that it had
“been instructed by the Mandate to vacate the July 14, 2015 Judgment on
remand in its entirety[.]” Accordingly, the trial court vacated the 1985
Judgment, vacated the July 14, 2015 Judgment “in its entirety[,]” and
awarded taxable costs to the Halts in the amount of $292. This special action
followed.

                   SPECIAL ACTION JURISDICTION

¶5             Special action jurisdiction is appropriate when a party has no
“equally plain, speedy and adequate remedy by appeal.” Ariz. R.P. Spec.
Act. 1(a). “The appropriate method for seeking review of a trial court’s
judgment on remand entered pursuant to [our] specific directions is
through special action because the trial court’s entry of judgment based on
[our] specific mandate and opinion is not appealable.” Halt, 238 Ariz. at
353, ¶ 2 (citations omitted). Therefore, we accept jurisdiction.

                               DISCUSSION

¶6             Sunburst argues that the March 15, 2016 Judgment on
Mandate violated the mandate of the 2015 Special Action. We agree.
Arizona cases make clear that on remand, the lower court “has no choice
but to enter a judgment which complies exactly with that which the higher
court has ordered.” Jordan v. Jordan, 132 Ariz. 38, 40 (1982); accord Sun City
Water Co. v. Ariz. Corp. Comm’n, 113 Ariz. 464, 466 (1976) (remand limits
further action to “the terms of the mandate”); Tovrea v. Superior Court, 101


                                      3
                    SUNBURST v. HON. GAMA/HALT
                         Decision of the Court

Ariz. 295, 297 (1966) (on remand, trial court is “absolutely bound” by
appellate court’s mandate).

¶7            By vacating the July 14, 2015 Judgment “in its entirety[,]” the
March 15, 2016 Judgment on Mandate exceeded the scope of our decision
in the 2015 Special Action. To be specific, the March 15, 2016 Judgment on
Mandate should only have vacated the award of pre-appeal attorney fees
to Sunburst. See Halt, 238 Ariz. at 357, ¶ 19. However, the remaining orders
in the July 14, 2015 Judgment are not affected by our decision in the 2015
Special Action, and should not have been vacated by the trial court. As a
result, the March 15, 2016 Judgment on Mandate did not comply with the
2015 Special Action, and was therefore improper. See Jordan, 132 Ariz. at
40.

¶8             Both parties request attorney fees incurred in this special
action pursuant to Arizona Revised Statutes (A.R.S.) section 12-341.01
(West 2016). In our discretion, we deny both requests. See id. Additionally,
in light of our decision to grant relief, we deny the Halts’ request for taxable
costs. See A.R.S. § 12-341 (West 2016). However, Sunburst is entitled to its
costs upon compliance with ARCAP 21.

                               CONCLUSION

¶9           For the foregoing reasons, we accept jurisdiction and grant
relief. This matter is remanded for the trial court to enter judgment in
accordance with this decision.




                                    :AA




                                       4